Henderson, J.,
delivered the opinion of the Court.
This is an application for leave to appeal from a refusal of a writ of habeas corpus. The applicant was sentenced to ten years for breaking and entering in Charles County. He attacks the sufficiency of the indictment to charge the crime for which he was convicted on various grounds. None of these grounds go to the jurisdiction of the court and they cannot be reviewed on habeas corpus. State ex rel. Tabor v. Swenson, 195 Md. 710, 72 A. 2d 684, and cases cited.

Application denied, with costs.